
	

113 HR 4511 IH: Protecting Students From Automatic Default Act of 2014
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4511
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Bishop of New York (for himself, Mrs. McCarthy of New York, Mr. Hinojosa, Mr. Takano, Ms. Bonamici, Mr. Conyers, Mr. Fattah, Mr. Cummings, Ms. Bass, Mr. Moran, Mr. Welch, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to establish requirements for the treatment of a private
			 education loan upon the death or bankruptcy of a cosigner of the loan.
	
	
		1.Short titleThis Act may be cited as the Protecting Students From Automatic Default Act of 2014.
		2.Requirements for private educational lenders
			(a)In generalSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the
			 following new subsection:
				
					(g)Death or bankruptcy of a cosigner on a private education loan
						(1)In generalNotwithstanding any provision in a private education loan agreement, a private educational lender
			 shall immediately notify a borrower if, upon receiving notification of the
			 death or bankruptcy of a cosigner who is jointly liable for the private
			 education loan, such lender deems the borrower to be in default, changes
			 the terms of the loan, or accelerates the repayment terms of the loan.
						(2)New cosignerA private educational lender shall provide a period of time of not less than 90 days, beginning on
			 the date such lender issues the notification described in subsection (a),
			 for a borrower to identify a new cosigner for the loan. Such lender shall
			 retain the right to renegotiate loan terms based on the creditworthiness
			 of the new cosigner.
						.
			(b)Rule of constructionThe amendments made by this Act shall apply to any private education loan agreements in existence
			 on the date of enactment of this Act or entered into after the date of
			 enactment of this Act.
			
